Citation Nr: 0012623	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  96-47 525	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether the disability evaluation for the veteran's right 
knee disorder was properly reduced from 30 percent, effective 
in May 1996.

2.  Entitlement to an earlier effective date for the 
assignment of a 50 percent disability evaluation for the 
veteran's right knee disorder.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from November 1986 to December 
1988, at which time he was separated from service by reason 
of physical disability.  Service connection for a right knee 
disorder was granted, and a 10 percent evaluation was 
assigned, in a December 1988 rating decision by the regional 
office (RO).  The evaluation was increased to 30 percent, 
effective 3 August 1990, by a November 1991 rating decision.

A June 1995 rating decision proposed reduction, from 30 to 10 
percent, of the evaluation assigned the right knee disorder, 
and the veteran was notified of the proposal by 
correspondence dated 10 July.  This appeal comes to the Board 
of Veterans' Appeals (Board) from a January 1996 hearing 
officer decision that implemented the proposed reduction and 
made the 10 percent evaluation effective 1 May 1996.  
Subsequently, an August 1996 rating decision by the RO 
increased the evaluation to 20 percent, retroactive to 1 May 
1996.

An August 1999 rating decision increased the evaluation to 50 
percent, assigning an effective date of 1 June 1999, and that 
action was reflected in a Supplemental Statement of the Case 
(SSOC) issued that month.  However, the award letter, dated 
in September 1999, indicated the effective date of the 
increase as 1 July 1999.  Later that month, the veteran filed 
an Form 9, in which, in pertinent part, he noted the 
discrepancy between the effective date identified in the SSOC 
and the effective date identified in the award letter.  In 
addition, the veteran asserted that his condition was so 
severe that his knee disability should have been rated higher 
than 30 percent since 1995.  He reiterated this contention, 
arguing for an earlier effective date for the 50 percent 
rating, in a December 1999 Form 4138 which he expressly 
characterized as a Notice of Disagreement.


The issue of the effective date of the 50 percent evaluation 
is not inextricably intertwined with the issue of the 
propriety of the January 1996 reduction, has not been fully 
developed for appellate review, and will not be addressed 
substantively in this decision.  However, the law requires 
that we exercise jurisdiction and return that issue for 
further action by the RO, as reflected in the Remand portion 
of this decision.


FINDINGS OF FACT

1.  A November 1991 rating decision assigned a 30 percent 
evaluation, effective 3 August 1990, for a right knee 
disorder.

2.  A June 1995 rating decision proposed reduction of the 
evaluation to 10 percent, and the veteran was notified of the 
proposal by correspondence in July 1995.

3.  A January 1996 hearing officer decision reduced the 
evaluation assigned for the right knee disorder to 10 
percent, effective 1 May 1996.

4.  An August 1996 rating decision increased the evaluation 
to 20 percent, effective 1 May 1996.

5.  The reduction of the evaluation assigned the right knee 
disorder was not made in accord with 38 C.F.R. § 3.344.


CONCLUSION OF LAW

Reduction of a 30 percent evaluation for a right knee 
disorder was improper, and restoration is required.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105(e), 
3.344(a), (c) (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

A July 1987 Medical Board report noted that, four weeks 
earlier, while engaged in athletics, the veteran had 
sustained a twisting injury to his right knee, accompanied by 
pain and followed by swelling.  Upon examination, the knee 
was moderately swollen, with significant joint-line 
tenderness.  The Lachman's and anterior drawer signs were 
positive, pivot shift was negative, and there was 1+ 
instability to valgus stress.  Diagnoses were right medial 
meniscus tear and probable anterior cruciate ligament 
insufficiency.  A period of limited duty was recommended.

A February 1988 Medical Board report noted that, since the 
previous Medical Board report, the veteran had undergone a 
partial medial meniscectomy.  He complained of pain and a 
sensation of instability, but had no history of giving way.  
On examination, there was no effusion, but the Lachman's, 
anterior drawer, and pivot shift tests were all positive.  
Range of motion was from 0 to 120 degrees, and the knee was 
stable to varus and valgus stress at 0 and 30 degrees.  X-
rays were within normal limits.  The diagnosis was chronic 
right anterior cruciate ligament insufficiency.  Another 
period of limited duty was recommended.

A July 1988 Medical Board report noted that, since the last 
such report, the veteran had not complied with a physical 
therapy regimen.  He was complaining vaguely of a "creaking 
sensation" of the right knee, but denied effusion, locking, 
and giving way.  On examination, there was no effusion, no 
tenderness, and no varus or valgus instability.  Lachman's 
and anterior drawer signs were positive, but pivot shift was 
negative.  Range of motion was 0 to 135 degrees.  There was 
some patellofemoral crepitus, but no grind or apprehension.  
X-rays were within normal limits.  The diagnosis was chronic 
right anterior cruciate ligament insufficiency.  It was the 
opinion of the Medical Board that the veteran's physical 
condition interfered with the performance of his duties.  His 
case was referred to a Physical Evaluation Board to consider 
a medical separation, and he was accordingly separated from 
service in December 1988.

A December 1988 rating decision by the RO granted service 
connection for a right knee disorder and assigned a 10 
percent evaluation, under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5259.

A 3 August 1990 traffic accident investigation report shows 
that the veteran, riding a motorcycle and stopped at a 
traffic light, was rear-ended by an automobile.

A September 1990 letter to a referring physician from Michael 
Propper, MD, an orthopedic surgeon, noted that the veteran 
sustained a twisting injury to his right knee in the August 
traffic accident.  (He said that the veteran had undergone 
two arthroscopic procedures on that knee, though the file 
reflects only the one done in service.  Apparently, the 
veteran underwent a second arthroscopic procedure soon after 
the accident, a torn meniscus was revealed, and a medial 
meniscectomy was performed.)  Magnetic resonance imaging 
earlier in September was noted to have shown post-surgical 
changes in the medial meniscus, and absence of the anterior 
cruciate ligament.

November 1990 reports show that the veteran was admitted to 
Franklin Square Hospital with chronic anterolateral 
instability of the right knee, and that he underwent 
reconstruction of the anterior cruciate ligament.

Subsequent outpatient treatment records include one dated in 
December 1990.  On that occasion, all wounds were healed, but 
there was marked atrophy, and range of motion was from 20 to 
100 degrees.  In January 1991, the veteran was progressing 
with physical therapy, but atrophy persisted, and range of 
motion was from 15 to 110 degrees.  In February, range of 
motion was from 10 to 120 degrees.  In March and April, 
atrophy persisted, but range of motion was from 8 to 125 
degrees.  In April, the veteran said his knee ached and was 
stiff, but that it felt slightly stronger.  However, he still 
limped.  By June, he no longer limped, but he had difficulty 
with stooping, squatting, and stairs.

At an August 1991 VA examination, the veteran reported the 
injury and surgery in service, and the August 1990 motor 
vehicle accident followed by arthroscopy and reconstruction 
of the anterior cruciate ligament.  Range of motion of the 
right knee was from 15 to 125 degrees.  He walked unassisted, 
and could walk on his toes, but, because he was unable to 
fully extend the leg, he could not walk on his heels, and he 
limped.  There were two movable, nontender scars near the 
right knee, 12 cm and 5 cm in length.  There was good 
stability, and the Lachman's and drawer signs were negative.  
The circumferences of the left calf and thigh were 1/2-cm 
greater than those of the right.  Function of the right knee 
was markedly reduced, which the examiner thought would 
improve with time and exercise.

A November 1991 rating decision increased the evaluation for 
the right knee to 30 percent, under DC 5257, as of 3 August 
1990, the date of the motor vehicle accident.

VA hospital records show that the veteran complained of pain, 
swelling, and giving way of the right knee.  A pivot shift 
test was positive, and range of motion was from 0 to 45 
degrees.  He was admitted on 28 September 1993, underwent a 
revision of the anterior cruciate ligament reconstruction, 
and was discharged on 2 October.

VA records further show that, in May 1994, the veteran 
reported a recent twisting injury to the left knee.  
Examination showed medial joint line tenderness, exacerbated 
with valgus stress, mild effusion, a positive drawer sign, 
and range of motion from 40 to 120 degrees.  The clinical 
assessment was of a possible medial meniscus tear.  Magnetic 
resonance imaging showed a medial meniscus tear and a 
possible anterior cruciate ligament tear.  He was 
hospitalized from 5 to 10 October, and underwent left 
anterior cruciate ligament reconstruction.

On an April 1995 VA examination, the veteran complained of 
bilateral knee pain, and reported that the condition of his 
right knee was stable and that his left knee occasionally 
swelled.  He walked unassisted.  On examination of the knees, 
there were nontender surgical scars on both, neither was 
swollen, the range of motion of each was from full extension 
to 140 degrees, strength was good in both legs, and 
circumferential measurements were equal.  Lachman's and 
drawer signs were negative for both knees and collateral 
ligaments were intact.  X-rays of both knees showed, in 
addition to evidence of surgery, minor degenerative changes.  
The examiner said that, except for the surgical scars, the 
examination of each knee was negative.  The diagnosis was 
postoperative status for ligament reconstruction, both knees, 
with excellent results.

A June 1995 rating decision proposed reduction of the right 
knee evaluation from 30 to 10 percent, and the veteran was 
notified of the proposal by correspondence dated 10 July.

At an August 1995 RO hearing, the veteran testified that he 
had pretty constant pain, which worsened with activity.  In 
addition to constant pain, symptoms included sharp increases 
in pain, swelling, a clicking sensation, and giving way.  He 
said that climbing stairs caused pain and swelling.  He was 
unable to engage in athletics or do any lifting.  He stated 
that he tried to refrain from activity that could cause the 
knee to give way.  Exercises had been prescribed, but he had 
stopped doing them because of the pain.

Citing a September 1994 letter from a VA physician and the 
October 1994 hospital report (both relating to the veteran's 
left knee), August 1992 to January 1995 VA outpatient 
treatment records, the veteran's hearing testimony, and the 
report of the April 1995 VA examination, the January 1996 
hearing officer decision reduced the evaluation for the right 
knee disorder to 10 percent, under DC 5257, effective from 1 
May 1996.

On a March 1996 VA hospital report, the veteran complained of 
continued pain and a clicking sensation in the right knee.  
Magnetic resonance imaging suggested a possible tear of the 
posterior horn of the medial meniscus.  Arthroscopic surgery 
showed very mild chondral changes to the patella; the lateral 
meniscus was intact, the central meniscus was intact, and the 
anterior cruciate ligament appeared to be intact.  However, 
the medial meniscus was badly frayed, and was aggressively 
debrided, and there was a large adhesion in the medial 
compartment.

At a July 1996 VA examination, the veteran reported bilateral 
knee pain and swelling, right greater than left, exacerbated 
by prolonged walking and relieved by medication.  He also 
reported the surgical history for his right knee.  The 
examiner noted that the veteran rose slowly to a standing 
position, demonstrated a moderate limp to the right, and 
could not hop, squat, or walk on his heels or toes.  Though 
he did not require it, he used a crutch to walk.  On 
examination, there was moderate crepitus on extension and 
mild diffuse swelling of both knees, right greater than left.  
There was mild medial and lateral instability of the right 
knee.  Range of motion of the knees was from 0 to 130 degrees 
on the left, and from 0 to 100 degrees on the right.

At a November 1996 VA examination, the examiner noted that 
the veteran walked with a slight limp.  Examination of the 
right knee revealed valgus weakness of about 10 degrees.  
Range of motion was from 0 to 110 degrees, with a grinding 
sensation in the joint.  The left knee was 141/4 inches in 
circumference, while the right measured 15 inches.  The 
anterior cruciate ligament appeared to be normal and stable.  
The impression was severe degenerative joint disease (though 
it does not appear that X-rays were reviewed).

At a July 1997 VA examination, the veteran complained of 
intermittent right knee pain.  The knee was moderately 
swollen, with mild medial joint line tenderness, but it was 
stable to varus and valgus stress, and the range of motion 
was from 0 to 120 degrees.  The assessment included possible 
meniscal injury.

In September 1997, the veteran underwent a VA arthroscopic 
examination of the right knee, with debridement of the medial 
meniscus.



At a July 1998 VA examination, the veteran reported continued 
bilateral anterior knee pain.  The examiner said he had no 
doubt that the pain was real, in spite of findings during the 
last arthroscopic examination of only minimal degenerative 
changes.  On examination of both knees, there was no 
effusion, no joint line tenderness, and no instability to 
varus or valgus stress, and Lachman's tests were negative.  
Range of motion was from 0 to 105 degrees on the right, and 
from 0 to 95 degrees on the left.  X-rays showed minimal 
joint line narrowing bilaterally.  The examiner said that the 
etiology of the veteran's continued bilateral knee pain was 
not clear.

At a September 1998 examination by Dr. Propper, the veteran 
reported knee pain, giving way, and a sensation of 
instability.  The doctor reviewed VA treatment records and 
examination reports.  Examination of the right leg showed 
atrophy, slight posterior slack in the knee, a positive 
Lachman's test, a negative pivot shift test, and pain 
medially with McMurray's test.

On a February 1999 VA outpatient treatment record, the 
veteran complained of right knee pain following a sensation 
of giving way the day before.  There was no effusion, though 
the right knee was 1/2 inch greater than the left in 
circumference.  There was tenderness in the lateral aspect of 
the right knee, but the joint was stable and McMurray's and 
drawer signs were negative.  Range of motion was reported as 
155 degrees of extension and 135 degrees of flexion.  (That 
appears to equate to a range of motion, in more traditional 
terms, from 25 to 45 degrees.)

On what appears to be a VA outpatient treatment record made 
on a blank sheet of paper rather than on a form, purportedly 
dated 1 June 1999 and date-stamped at the RO on 27 May 1999, 
the veteran reported a recent twisting injury to his right 
knee, resulting in increased pain and tenderness.  There was 
moderate effusion, and the examiner reported that examination 
was difficult secondary to pain.  Range of motion was 
reported as 25 degrees extension lag and 90 degrees flexion 
lag.  (That appears to equate to a range of motion, in more 
traditional terms, of 25 to 50 degrees.)

At a July 1999 VA examination of the veteran's right knee, 
there was moderate to severe swelling, warmth, and 
tenderness, and the knee was "essentially locked in 20 
degrees extension and cannot be further flexed or extended."  
It was exquisitely tender, and a the drawer sign was 
positive.  There was atrophy and moderate weakness of the 
right quadriceps.  The right leg could bear no weight, and 
the veteran used, and needed, a crutch on the right side in 
order to walk.

An August 1999 rating decision increased the evaluation 
assigned the right knee to 50 percent, under DC 5299-5256, as 
of 1 July.


Analysis

Generally, the due process requirements of 38 C.F.R. 
§ 3.105(e) must be met before an assigned evaluation can be 
reduced.  That section prescribes the notice that must be 
given a VA beneficiary, before a reduction may be undertaken, 
and provides the beneficiary an opportunity to be heard.  
Here, the RO complied with the provisions of section 
3.105(e).

When reduction is proposed in an evaluation that has been in 
effect for five or more years, other standards, in addition 
to the due process provisions of 38 C.F.R. § 3.105(e), must 
also be met.  38 C.F.R. § 3.344(c).  Specifically, (1) the 
entire record of examinations and the medical-industrial 
history must be reviewed to determine whether the most recent 
examination is full and complete, and examinations less full 
and complete than those on which payments were authorized or 
continued will not be used as a basis for reduction; (2) 
ratings will not be reduced, in the case of disorders subject 
to temporary or episodic improvement, on any one examination 
unless all the evidence of record clearly shows that 
sustained improvement has been made; (3) ratings will not be 
reduced, in the case of disorders that become relatively 
asymptomatic after prolonged rest, solely on the basis of 
examinations made after prolonged rest; (4) ratings will not 
be reduced, though improvement in the service-connected 
disorder is shown, unless all of the evidence shows that the 
improvement can be maintained under the ordinary conditions 
of life.  38 C.F.R. § 3.344(a).

Here, the effective date of the 30 percent evaluation was 3 
August 1990, and the effective date of the reduction was 1 
May 1996.  Thus, as correctly noted by the veteran's 
representative in a December 1999 Informal Hearing 
Presentation citing Brown v. Brown, 5 Vet.App. 413 (1993), 
the foregoing provisions of 38 C.F.R. § 3.344(a) are 
applicable.

In applying those provisions, we are mindful of the title of 
subsection 3.344(a):  "Examination reports indicating 
improvement."  It appears that the rating reduction here was 
prompted by the April 1995 VA examination which seemed to 
indicate that, at that time, the veteran had no right knee 
disability.  Clearly, that examination report indicated 
improvement in the right knee disorder.  However, it is not 
clear that a determination was made that the veteran's right 
knee disorder is not one subject to temporary or episodic 
improvement so as to require two examinations before a 
reduction could be implemented.  Certainly, the April 1995 
examination seems somewhat anomalous when compared with 
nearly every other item of medical evidence of record.

It is not clear that a determination was made that 
improvement would be maintained under the ordinary conditions 
of life, under any of the Diagnostic Codes considered by the 
RO.  Further, it is not clear that consideration was given to 
the entire record of examinations, and the medical-industrial 
history, to determine whether the April 1995 examination was 
full and complete.  In fact, subsequent events demonstrated 
that there was no real improvement in the veteran's right 
knee disorder because, between January 1996 when the 
reduction was ordered, and 1 May 1996 when it became 
effective, the veteran required further right knee surgery.  
Perhaps there was some concern regarding the propriety of the 
reduction because, in an August 1996 rating decision, the 
evaluation was increased to 20 percent effective 1 May 1996.  
Thus, the reduction to 10 percent was never fully, 
effectively implemented because the increase to 20 percent 
was made effective the same day as the decrease to 10.


We appreciate the efforts of the RO in attempting to 
precisely rate the veteran's knee disorder according to the 
symptoms shown at different times.  However, in view of the 
foregoing discussion of the factual chronology in this case, 
it appears that the reduction of the 30 percent evaluation 
for the veteran's right knee disorder was not made in accord 
with 38 C.F.R. § 3.344.  Accordingly, the evaluation must be 
restored, from the effective date of the reduction to the 
effective date of the subsequent increase to an evaluation in 
excess of 30 percent.


ORDER

The 30 percent evaluation assigned for the right knee 
disorder was improperly reduced, and it is hereby restored, 
for the period 1 May 1996 through 31 May 1999.


REMAND

As noted in the Introduction, above, review of the record 
reveals that the appellant has submitted a Notice of 
Disagreement with respect to the issue of an earlier 
effective date for the currently assigned 50 percent 
disability evaluation for his right knee disorder.  The 
record does not reflect that a Statement of the Case (SOC) 
has been issued in response thereto.  Although our previous 
practice would have been to simply refer the earlier-
effective-date issue to the RO for appropriate action, 
judicial precedent now holds that, where an NOD has been 
filed and an SOC has not been issued, we are required to 
remand, even though the appeal has not been perfected.  
Manlincon v. West, 12 Vet.App. 238, 240-41 (1999); Godfrey v. 
Brown, 7 Vet.App. 398, 408-10 (1995); see Archbold v. Brown, 
9 Vet.App. 124, 130 (1996).

However, such an appeal shall thereafter be returned to the 
Board only if perfected by the filing of a timely substantive 
appeal.  Smallwood v. Brown, 10 Vet.App. 93, 97 (1997).  See 
also In re Fee Agreement of Cox, 10 Vet.App. 361, 374 (1997) 
("absent an NOD, an SOC and a Form 1-9 [substantive appeal], 
the BVA was not required--indeed, it had no authority--to 
proceed to a decision") (citation omitted).

Accordingly, the matter pertaining to an earlier effective 
date for assignment of the 50 percent rating for the 
veteran's right knee disorder is Remanded to the RO for the 
following action:

1.  The RO should review the evidentiary record, 
undertake any additional development and 
adjudication deemed necessary, and, if the 
determination reached is unfavorable to the 
appellant, the RO should furnish him and his 
representative with a Statement of the Case, in 
accordance with 38 U.S.C.A. § 7105.

2.  Thereafter, the appellant and his 
representative should be given the opportunity to 
respond thereto, in order to perfect an appeal.  
The RO should specifically notify the appellant 
that the appeal on any issue remaining denied will 
be returned to the Board, following the issuance 
of the Statement of the Case, only if it is 
perfected by the filing of a timely substantive 
appeal.

The case should be returned to the Board for further 
appellate consideration, if otherwise in order, following 
appropriate appellate procedure.  By this Remand the Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case. The purpose of 
this Remand is to ensure due process of law. No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

